Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer

The terminal disclaimer filed on 03/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No 10,625,464 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
Allowable Subject Matter

	Claims 21-26 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Regarding claim 21, Labrec (US Patent Application Publication Number 2003/0183695 A1) teaches a method for making a secure ID card with multiple images providing information in an information bearing layer (abstract).  Labrec teaches that the information constructed and arranged to provide multiple images when printed information is viewed at different predetermined angles through an appropriate lens. Labrec also teaches that a lens profile is embossed on at least a portion of the film material, where the embossing forms a lens on the film material, thereby enabling the information to display multiple images when the information-bearing laminar assembly is viewed at different predetermined angles (abstract) to create a secured ID.  Labrec teaches that it would be advantageous if an ID document included a security feature that would be difficult to reproduce either in a counterfeited document or by the fraudulent alteration of an original, but would for authentication require neither specialized equipment nor trained operators (para. [0023]). One possible solution to the desire to provide visible, self-authenticating security features on cards is using a so-called lenticular lens and lenticular image (para. [0024]). Labrec also teaches in Fig. 4, that a lens profile is embossed in a selected portion of the film material, such as the portion that at least partially covers the interlaced material. The portion of the interlaced image that is covered by the lenticular lens will present a different appearance depending on the angle at which the interlaced image is viewed (para. [0029]). Labrec further teaches that the lenticules (elements 116s) of Fig. 4 can be achieved in several ways, including by embossing the laminate material, which is on the information bearing layer, however, the embossing process does not deform the surface of the substrate layer to form an indentation.

Minnetian (US Patent Application Publication Number 2009/0280342 A1) teaches that in the embossing process a punch is heated so that a thin transfer layer can be embossed onto the carrier layer by bringing the two layers in engagement with each other using the heated punch (para. [0005]) in a hot embossing process (para. [0025], and [0048]), where the embossing process is aimed to secure a product (para. [0002]) typical of personalized documents such as identification, bank cards, or credit cards (para. [0003]). Minnetian also teaches in Fig. 1b that the carrier layer 1a (equivalent to substrate) is made from PVC, which is a plastic material (para. [0048]), and the transfer layer (equivalent to foil) is a conventional transfer film (para. [0048]) used as security element layer (element 2).  

Lyen (US Patent No. 6,227,572 B1) teaches in Fig. 1, an embossed (column 1, line 41) banknotes for security of the document (column 4, line 43) made of sheet material (element 30, equivalent to substrate layer and made of paper or thermoplastic material (column 2, line 40)) and laminated with reinforcing layer (element 40) (equivalent to foil layer).  Lyen clearly teaches the indentation reaching into the base plastic layer (sheet material, element 40) and creating a deep recess in element 25 during the embossing process.  Lyen further teaches that the process deforms the plastic substrate along with the portion of the reinforcing layer (foil layer) extending into the indentation, and the embossing provides a secondary feature of pattern that would be beneficial to sight impaired persons (column 2, lines 51-59). Lyen also teaches that during the process, heat is applied to the embossing process, which includes the sheet material, and at least to the area in which the embossment is performed, and at the same time that the embossments are performed or immediately prior thereto (Column 4, lines 44-60). However, the plastic substrate directly opposite to the indentation also gets deformed, and thereby not a planar surface as claimed in the instant application. 

Additionally, Miller (US Patent No. 3,884,505) in an invention that particularly relates to marking films for use as labels or the like, wherein it teaches to locally deforming or embossing the laminated marking film (column 1, lines 2-4). Miller teaches in Fig. 6, that the surface layer (element 12) which comprises two plies of high density polyethylene (elements 14 and 16), is embossed to complete the marking film or product (element 10) (as shown in Fig. 1), that is on a layer of pressure sensitive adhesive (element 18) on the back surface of the lower layer (element 16) and this adhesive layer is on a backing layer (element 20) (equivalent to substrate). Fig. 6 shows that the embossing process deforms the adhesive layer, but does not deform the surface of the backing layer (substrate layer).

	Therefore, the prior art of references (of record) do not teach or fairly suggest the subject matter of amended independent claim 21, especially with the combination of the following limitation:
	
“bringing the heated embossed feature into engagement with the foil and the plastic substrate so that a surface of the plastic substrate is deformed by the heated embossed feature to form an indentation in the surface and where a surface of the plastic substrate directly opposite the indentation is planar.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN, whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F 9.00 am to 6.00 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742